Citation Nr: 1401002	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  13-31 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for hepatitis C with cirrhosis for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and E.H.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to June 1971 and from June 1974 to March 1977.  He died in November 2010 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Due to the location of the appellant's residence, jurisdiction of this appeal is with the RO in Boston, Massachusetts.  

In November 2013, the appellant testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

At the hearing, the appellant submitted new evidence, which relates to the issues on appeal.  The appellant specifically waived her right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2013).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's death certificate states that he died in November 2010 as result of metastatic hepatocellular carcinoma due to or as a consequence of hepatitis C with liver transplant and chronic obstructive pulmonary disease (COPD) as significant conditions contributing to death but not resulting in the underlying cause. 

2.  At the time of the Veteran's death, service connection had been established for bilateral maxillary sinusitis, evaluated as 30 percent disabling; post operative calcific bursitis, degenerative joint disease at the acromioclavicular joint of the bilateral shoulders, each shoulder evaluated as 10 percent disabling; hearing loss, evaluated as 10 percent disabling; and tinnitus, evaluated as 10 percent disabling. 

3.  The Veteran's severe metastatic hepatocellular carcinoma, hepatitis C and COPD were not present during service, cirrhosis of the liver was not manifest within one year of discharge from service, and metastatic hepatocellular carcinoma, hepatitis C and COPD did not develop as a result of any incident during service.

4.  There is no competent medical evidence that bilateral maxillary sinusitis, post operative calcific bursitis, degenerative joint disease at the acromioclavicular joint of the bilateral shoulders, hearing loss, and tinnitus contributed substantially or materially, combined to cause, or aided or lent assistance to the production of death.  

5.  The Veteran was not continuously rated totally disabled due to service-connected disability for at least 10 years preceding his death, nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.



CONCLUSIONS OF LAW

1.  A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2013).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.159 (2013).

3.  For purposes of accrued benefits, the criteria for service connection for hepatitis C with cirrhosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Certain additional notice requirements may attach in the context of a claim for DIC benefits based on service connection for the cause of death.  The Court of Appeals for Veterans Claims (Court) held that, for a DIC claim, notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

VA's duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (The Veterans Claims Assistance Act of 2000 (VCAA) not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

As regards the claim of entitlement to DIC under 38 U.S.C.A. § 1318, the relevant facts are not in dispute.  Therefore, as that claim is being decided as a matter of law, and not on the facts of the case, the claim is denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, no further discussion of VA's duties to notify and assist is required for this claim. 

Regarding the other issues, the appellant was notified in letters dated in April 2011 and June 2011 of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  The letters notified her of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

At the time of the Veteran's death, he was service-connected for bilateral maxillary sinusitis, post operative calcific bursitis, degenerative joint disease at the acromioclavicular joint of the bilateral shoulders, hearing loss, and tinnitus.  The April 2011 notice informed the appellant of the disabilities the Veteran was service-connected for at the time of his death, except it did not include bilateral maxillary sinusitis.  However, as the appellant does not contend, nor does the evidence show, that the Veteran's bilaterally maxillary sinusitis contributed or caused his death, the Board finds that the appellant is not prejudiced by the April 2011 notice not listing such disability.  The notice also sufficiently informed the appellant of the evidence necessary to substantiate a claim for a condition for which the Veteran was not yet service-connected but where service connection was warranted.  Hupp at 342.  She was told that DIC benefits could be awarded based on a demonstration that the Veteran died from a service-related injury or disease and she was asked to submit evidence of treatment of the Veteran, or sufficient information for VA to obtain treatment records.  A 'service-related' injury or disease places in common language those conditions which service connection had not yet been granted but warrant service connection.  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured an opinion in furtherance of the claims of service connection for hepatitis C with cirrhosis and that hepatitis C with cirrhosis caused the Veteran's death.  A pertinent VA opinion was obtained in May 2012.  38 C.F.R. § 3.159(c)(4).  The VA opinion obtained in this case is sufficient, as the examiner conducted a complete review of the claims file and pertinent records, discussed all findings in the records considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the Veteran's hepatitis C at the time of his death.  While no opinion was obtained regarding whether the Veteran's service-connected disabilities caused or contributed to his death, as the evidence does not show that they caused or contributed to the Veteran's death, nor does the appellant make such contention, the Board finds that such medical opinion is not necessary.  Accordingly, VA's duty to assist the appellant with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The appellant has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

	A.  Service Connection for the Cause of Death

The appellant contends that the Veteran's metastatic hepatocellular carcinoma was due to hepatitis C incurred from an in-service tattoo.  See, e.g., November 2013 Hearing Transcript (T.) at 3-4.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even those evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2) (2013).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2013).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2013).  

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for DIC are decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106 (2013).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In determining whether service connection for the cause of the Veteran's death is warranted, the Board will first address whether the disorders listed on the Veteran's death certificate are related to his military service, and will then address whether his service-connected disabilities contributed to his death.  

A review of the Veteran's STRs shows no treatment for, or diagnosis of, metastatic hepatocellular carcinoma, hepatitis C and COPD or symptoms opined to be associated with those disorders.  The Veteran's March 1969 pre-induction examination from his first period of service revealed a scar; no tattoo was noted.  His June 1971 separation examination from that period of service revealed normal skin; no tattoo was again noted.  His May 1974 enlistment examination from his second period of service shows that he had a tattoo of the name "Cindy" on his right shoulder.  His February 1977 discharge examination from that period of service again showed his tattoo.  The Veteran's STRs do not reflect any risk factors for hepatitis C.  His examinations repeatedly showed normal lungs and chest.  His personnel records show that he was stationed in Alaska during his first period of service.  

According to post-service medical records, the earliest evidence of a diagnosis of hepatitis C was in May 2002; no opinion regarding the etiology was provided.  His treatment records reflect that he was a tobacco user; there is no evidence suggesting that COPD was due to an event, injury or disease incurred during his military service.  The first evidence of a diagnosis of hepatocellular carcinoma was in September 2010.  The Veteran's November 2010 death certificate shows that he died as a result of metastatic hepatocellular carcinoma due to or as a consequence of hepatitis C with liver transplant and COPD as significant conditions contributing to death but not resulting in the underlying cause.  An April 2012 statement from P.G., M.D. shows that the Veteran contacted hepatitis C during his military service according to prior history.

A VA medical opinion was obtained in May 2012.  After reviewing the evidence, the examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that tattoo transmission of hepatitis C was rare according to "Up to Date" and there was no way to prove that his tattoo caused hepatitis C.

At her hearing, the appellant testified that she married the Veteran in 1998.  T. at 2.  She testified that the Veteran related the story of receiving his tattoo in the barracks by a fellow serviceman while stationed in Alaska.  Id. at 2-3.  She testified that the Veteran had no other risk factors.  Id. at 4.  The tattoo was reportedly received during the Veteran's first period of service.  Id. at 6. 

Based on a review of the evidence, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  While the Veteran's death certificate shows that his hepatocellular carcinoma was due to or as a consequence of hepatitis C, the evidence does not show that the Veteran's hepatitis C is related to his military service.  The Board finds that the Veteran did not incur an event, injury or disease in service that caused his hepatitis C.

The appellant's only contention has been that the Veteran's hepatitis C was incurred from a tattoo received during the Veteran's first period of service when he was stationed in Alaska.  His personnel records confirm that he was in Alaska during his first period of service.  However, the evidence does not support the assertion that a tattoo was received.  His June 1971 separation examination from his first period of service shows that he had normal skin; no tattoo was noted.  The first indication of a tattoo was his May 1974 enlistment examination for his second period of service.  There was almost a three year separation between his two periods of service.  Considering the fact that an examination in 1971 did not reveal a tattoo, while examinations in 1974 and 1977 did reveal a tattoo, strongly suggests that the Veteran received his tattoo between his two periods of service.  While the appellant is competent to report that the Veteran told her that he received a tattoo during his first period of service when stationed in Alaska, the fact remains that his separation examination from that period failed to show a tattoo, while later service examinations from his second period of service did note a tattoo, weighs against a finding that the Veteran received a tattoo during his first period of service.  As such, the evidence does not support a finding that the risk factor of a tattoo was incurred in service.  

Moreover, no medical professional has opined that the Veteran's hepatitis C was related to a tattoo, regardless of when it was received.  The May 2012 VA examiner, based on medical research, concluded that tattoo transmission of hepatitis C was rare and there was no way to prove that his tattoo caused hepatitis C.  While Dr. P.G. reported that the Veteran's contacted hepatitis C during his military service according to prior history, no in-service risk factors have been identified.  For the reasons set forth above, the evidence does not support a finding that the Veteran incurred a tattoo in service and no other risk factors have been identified by the appellant or by the Veteran prior to his death.  As such, the Board concludes that hepatitis C is not related to the Veteran's military service.  

The evidence also does not indicate that the Veteran's COPD was due to his military service.  Indeed, the appellant has not contended as such.  While the Veteran's death certificate shows that COPD was a contributing cause of the Veteran's death, there is no evidence to suggest that the Veteran's COPD was related to his military service.  None of the Veteran's treatment records contain any medical opinion relating COPD to the Veteran's military service.  

Without competent evidence of an association between the Veteran's military service and his hepatocellular carcinoma, hepatitis C, and COPD, the Board concludes that the Veteran's hepatocellular carcinoma, hepatitis C, and COPD were not related to his military service.  

Furthermore, the evidence of record does not establish that any of the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.  The appellant has not contended, nor does the evidence show, that the Veteran's service-connected sinus, bilateral shoulder, hearing loss, and tinnitus disabilities caused or contributed substantially or materially to the Veteran's death.  

In this case, none of the Veteran's service-connected disabilities were listed on the death certificate.  No medical professional has provided any opinion indicating that the Veteran's service-connected disabilities contributed to his death.  The Veteran's treatment records do not indicate that his service-connected sinus, bilateral shoulder, hearing loss, and tinnitus disabilities involved active processes affecting vital organs or that such conditions affected a vital organ and were of themselves of a progressive or debilitating nature; no medical professional has opined as such.  

The probative medical evidence of record fails to show that the sinus, bilateral shoulder, hearing loss, and tinnitus disabilities caused or contributed to his death.  The totality of the pertinent evidence of record fails to show that the Veteran's bilateral maxillary sinusitis, post operative calcific bursitis, degenerative joint disease at the acromioclavicular joint of the bilateral shoulders, hearing loss, and tinnitus contributed substantially or materially to his death; combined to cause his death; or aided or lent assistance to the production of death.  The evidence simply does not show a causal connection between the Veteran's service-connected disabilities and his death.  

The Board does not doubt the sincerity of the appellant's belief that the Veteran's death was caused by his military service, to include hepatitis C being related to his military service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of the cause of the Veteran's death falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The appellant's own assertions as to etiology have no probative value.

Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's death was due to his active military service.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).
      
B.  DIC under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the same manner as if the veteran's death were service connected where it is shown that the veteran's death was not the result of willful misconduct, and the veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the veteran's lifetime, and without consideration of "hypothetical entitlement" to benefits raised for the first time after a veteran's death.  See Rodriguez v. Nicholson, 511 F.3d 1147 (Fed. Cir. 2008) (the revised provisions of 38 C.F.R. § 3.22, as amended in 2000, may be applied to claims for DIC benefits filed by survivors before the amendment took effect).

The Veteran's combined disability rating at the time of his death was 60 percent.  He was not rated as totally disabled due to his service-connected disabilities.  Furthermore, the Veteran died more than 50 years after his separation from active duty service and he was not a former POW.  

In essence, the facts of this case are not in dispute, and the law is dispositive.  Here, none of the criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have been met.  Accordingly, the claim will be denied because of the absence of legal merit.  See Sabonis at 426.

	C.  Service Connection for Hepatitis C with Cirrhosis

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., cirrhosis of the liver) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., cirrhosis of the liver) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

Accrued benefits are benefits to which a Veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002 and Supp 2013); 38 C.F.R. § 3.1000 (2013);  Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

As the surviving spouse of the Veteran, the appellant has standing to file a claim for accrued benefits and she did so in a timely fashion.  At the time of the Veteran's death, he had a claim pending for service connection for hepatitis C with cirrhosis.  Thus, in order to prevail on accrued benefits claims, it must be shown that the Veteran would have prevailed on the claim if he had not died.

Only evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000.  The Court has stated that certain documents may be deemed constructively of record in an accrued benefits claim even though physically absent from the record on the date of death.  Hayes v. Brown, 4 Vet. App. 353, 360- 361 (1993).
Specifically, the Hayes Court noted that the VA Adjudication Manual, M21-1, paragraph 5.25(b), permits certain government documents to be considered as being in the file at date of death even though actually put into the file after the date of death.  The government documents consist of evidence in file at date of death.  Evidence "in file," in turn, includes the following, even if such reports are not reduced to writing or are not physically placed in the Veteran's file until after death: (1) service department records; (2) reports of VA hospitalization; (3) reports of treatment of examinations in VA medical centers including those in outpatient treatment folders; (4) Reports of hospitalization, treatment or examinations authorized by VA; and (5) Reports of autopsy made by VA on the date of death.  In addition, the Court noted that VA Manual, M21-1, paragraph 5.25(b) states, in relevant part, that "[t]he cited regulations [38 C.F.R. § 3.1000(d)(4) and § 3.327(b)(1)] also provide for the acceptance of evidence after death for verifying or corroborating evidence 'in file' at death."

The Court also noted that, in accordance with a then-current VA regulation, any hospital report and any examination report from a military hospital or from a State, county, municipal or other government hospital or recognized private institution which contain descriptions, including diagnoses and clinical and laboratory findings, adequate for rating purposes, of the condition of the organs or body systems for which claim is made may be deemed to be included in the term "Department of Veterans Affairs examination."  38 C.F.R. § 3.327(b)(1) (2013).  That holding, however, only applied to medical examinations related to rating claims, not to service connection claims.  Id.  See also 60 Fed. Reg. 27409 (May 24, 1995), which eliminated the requirement in 38 C.F.R. § 3.327(b)(1) that at least one VA examination be made in every case in which compensation benefits are awarded, and with it, the exceptions deemed to be included in the term "Department of Veterans Affairs examination."

Thus, the Court found that, taken together, these provisions from the VA Adjudication Manual and the Code of Federal Regulations may require that such reports, even though submitted after death, nevertheless, be considered.  

As discussed above, the appellant contends that the Veteran's hepatitis C with cirrhosis was related to a tattoo that he reportedly received in service.  In denying service connection for the cause of the Veteran's death, the Board has already determined that the evidence does not support a finding that the Veteran received a tattoo in service and that his hepatitis C was otherwise related to his military service.  For the sake of brevity, the Board will not repeat its analysis here.

As for the fact that the Veteran had cirrhosis, which is a chronic disease as per 38 C.F.R. § 3.309, the evidence fails to show that cirrhosis was manifest to a degree of 10 percent or more within one year of discharge from service.  Therefore, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker.  The evidence fails to show that the Veteran had a continuity of cirrhosis symptomatology since service.  His pertinent treatment records do not contain any such opinion.  The evidence of record suggests that the Veteran's cirrhosis was secondary to alcohol use and his hepatitis C.  See, e.g., April 2005 VA treatment record.  In this case, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  

Accordingly, for the reasons set forth above, the Board finds that the competent evidence of record fails to establish that the Veteran's hepatitis C with cirrhosis was due to his active military service.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for hepatitis C with cirrhosis for accrued benefits purpose is denied.  See 38 U.S.C.A §5107.
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to service connection for DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.

Entitlement to service connection for hepatitis C with cirrhosis for accrued benefits purposes is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


